DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-7, 9, 11, and 13 under 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a substantially c-shaped base formed from a rigid material” in line 3. However, the term “rigid” is not disclosed or suggested in the specification of the instant application. Applicant discloses that “The base 41 can be manufactured from any material that is commonly used for close contact with skin including, but not limited to platinum, 24 karat gold, 14 karat gold, surgical steel, and sterling silver.”. Furthermore, the listed materials such as platinum, 24 karat gold, 14 karat gold, surgical steel, and sterling silver can be a resilient material that is flexible enough to bend, but rigid enough to hold its shape once deformed. Therefore, Applicant does not have support for a base formed from a rigid material, just for a material commonly used for close contact with skin.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a substantially c-shaped base formed from a rigid material” in line 3. The term “rigid” in claim 1 is a relative term which renders the claim indefinite. The term “rigid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Every material is considered to have some level of rigidity. Therefore, the term rigid is interpreted as any material that can hold its shape. For example, a resilient metal can be deformed, but holds it shape after deformation, as opposed to a string that can be deformed but does not keep its shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5735143).
Regarding claims 1 and 15, Tanaka discloses a device for providing therapeutic pressure to an ear (abstract; Fig. 1), said device comprising:
a substantially c-shaped base 3 formed from a rigid material (Fig. 1; col. 2 lines 43-51; note: the U-shaped connecting member 3 is disclosed as being formed from a resilient material, however, in light of 112(a,b) the member 3 is rigid in the sense that it holds it shape, once placed on the ear; see Figs. 3-4), comprising a radially outward facing curved surface and a radially inward facing curved surface having therapeutic projections 4 extending radially inwardly from the radially inward facing curved surface (Fig. 1),
the therapeutic projections to ensure engagement with acupressure points of an ear with the substantially c-shaped base configured to be pressure fit with the ear (Figs. 3-4; col. 2 lines 52-67 and col. 3 lines 1-8),
and wherein the device does not include any chemical, magnetic and mechanical fasteners coupled to the base (Fig. 1).
Tanaka discloses “A plurality of round projections 4, such as ten projections, are formed and substantially uniformly distributed on the surface opposed to the surface of retaining member 2” but does not expressly disclose including at least 35, or at least 50, therapeutic projections. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least 36 therapeutic projections and 50 or a greater number of projections on the device of Tanaka because such a modification can be considered a mere duplication of parts, which has been held to involve only routine skill in the art (St. Regis Paper Co. V. Bemis Co., 193 USPQ 8) and it would have merely yielded the predictable result of applying acupressure to the target surface at more points (col. 2 lines 10-18). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claim 2, Tanaka discloses wherein an axially outward edge of the radially outward facing curved surface forms a parallel curve to a second axially outward edge of the radially inward facing curved surface (Figs. 1, 3-4).
Regarding claim 3, Tanaka discloses wherein said therapeutic projections extend radially inwardly from the radially inward facing curved surface at an angle between about 45° and about 90° (best shown in Fig, 5; wherein the projections are extending about 90°).
Regarding claim 6, Tanaka discloses wherein the therapeutic projections comprises a first row of therapeutic projections and a second row of therapeutic projections (Figs. 1, 5, and 7).
Regarding claim 11, Tanaka discloses wherein the base is curvilinear (Figs.1, 3-4) such that the therapeutic projections are positioned to engage a helix portion of an ear through a pressure-fit when the device is worn (Figs. 1, 3-4; note: the curvilinear shape of Tanaka’s device is capable of being positioned to engage a helix portion of the ear since the device meets the structure requirements of the claim).
Claims 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5735143), as applied to claims 1 above, in view of Kramer (US 6458146).
Regarding claim 4, Tanaka discloses all of the limitations set forth above in claim 1, including a substantially c-shaped base 3 formed from a rigid material (Figs. 1, 3-4). However, Tanaka is silent on what type of material is used to form the earring.
Kramer in the same field of endeavor teaches an acupressure device for use on the ear, wherein said device is formed from a platinum material (col. 11 lines 25-35 and col. 12 lines 3-11) for the purpose of providing the device with biocompatibility and hypoallergenic properties (col. 11 lines 25-35 and col. 12 lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the material in Tanaka to include the platinum material of Kramer in order to provide the device with biocompatibility and hypoallergenic properties (col. 11 lines 25-35 and col. 12 lines 3-11).
Regarding claim 5, Tanaka discloses all of the limitations set forth above in claim 1, including a radially outward facing curved surface and a radially inward facing curved surface having therapeutic projections 4 extending radially inwardly from the radially inward facing curved surface (Fig. 1). Furthermore, Fig. 5 of Tanaka illustrates the therapeutic projections comprise a circular base portion and a hemispherical top portion. However, Tanaka fails to disclose wherein said the therapeutic projections comprise a cylindrical base portion and a hemispherical top portion. 
Kramer in the same field of endeavor teaches an acupressure device for use on the ear comprising therapeutic projections 24 (Fig. 2), wherein the therapeutic projections comprise a cylindrical base portion and a hemispherical top portion (Fig. 17; col. 11 lines 36-42). Kramer further discloses that therapeutic projections comprising a circular base portion and a hemispherical top portion are known alternatives to the cylindrical base portion and the hemispherical top portion configuration. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to substitute the therapeutic projections in Tanaka to include the cylindrical base portion and the hemispherical top portion configuration of Kramer, particularly since Kramer teaches that one projection shape is a known alternative to another and would yield the predictable result of applying pressure to the ear.
Regarding claims 7 and 9, Tanaka discloses all of the limitations set forth above in claim 1, including a radially outward facing curved surface and a radially inward facing curved surface having therapeutic projections 4 extending radially inwardly from the radially inward facing curved surface (Fig. 1). However, Tanaka fails to disclose the dimensions of the therapeutic projections. 
 Kramer further discloses wherein said first row of therapeutic projections has a height between about 1.0 mm to about 3.0 mm, and said second row of therapeutic projections has a height of between about 2.0 mm to about 4.5 mm (note: Fig. 2 illustrates that the diameter of the projections are equal to the height) (col. 12 lines 1-2 discloses that the diameter ranges from about 0.5 mm to greater than 5 mm which is within the range of both claimed height ranges) for the purpose of allowing the user to position the device over therapy points on the anatomic area such that it will provide acupressure to at least a portion of the selected body surface such as the tragus, antitragus, uterine point, shen men, antidepressent areas, helix, antihelix, triangular or schaphoid fossa, the cartilage ridge or other points of the pinna, or concha (col. 12 lines 44-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the therapeutic projections in Tanaka to include the sizes of the therapeutic projections of Kramer in order to allow the user to position the device over therapy points on the anatomic area such that it will provide acupressure to at least a portion of the selected body surface such as the tragus, antitragus, uterine point, shen men, antidepressent areas, helix, antihelix, triangular or schaphoid fossa, the cartilage ridge or other points of the pinna, or concha (col. 12 lines 44-59).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 5735143) as applied to claims 1 and 6 above, in view of Ho et al. (US 20170319432) [hereinafter Ho].
Regarding claim 12, Tanaka discloses all of the limitations set forth above in claim 6, including wherein said one or more therapeutic projections comprises a first row of therapeutic projections and a second row of therapeutic projections (see Figs. 1, 5, and 7). However, Tanaka fails to disclose wherein said first row of therapeutic projections is separated from said second row of therapeutic projections by a distance between about 0.5 mm to about 2.0 mm.
Ho teaches a device for providing therapeutic pressure to an ear (para. 0004) comprising a plurality of therapeutic projections (needles (20)) (Fig. 1); wherein each projection is separated from each other by a distance less than 1.75 mm (para. 0004) for the purpose of applying pressure to the ear acupoints (para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the therapeutic projections in Tanaka to be separated by the distance between about 0.5 mm to about 2.0 mm as taught by Ho in order to effectively apply pressure to the acupoints of the ear, wherein the acupoints are used to remove inflammation, repair body tissues, activate mechanisms, improve immunity, and prevent from diseases (para. 0004).
	 
Regarding claims 13, Tanaka discloses all of the limitations set forth above in claim 1, including radially inward facing curved surface having therapeutic projections 4 extending radially inwardly from the radially inward facing curved surface (see Figs. 1, 5, and 7). Tanaka further discloses wherein a width of the radially inward facing curved surface provides spacing for a first row of therapeutic projections and a second row of therapeutic projections separated from the first row of therapeutic projections (Figs. 1, 5, and 7). However, Tanaka fails to disclose wherein the second row of therapeutic projections are separated from the first row of therapeutic projections by a distance of 0.5 mm.
Ho teaches a device for providing therapeutic pressure to an ear (para. 0004) comprising a plurality of therapeutic projections (needles (20)) (Fig. 1); wherein each projection is separated from each other by a distance less than 1.75 mm (para. 0004) for the purpose of applying pressure to the ear acupoints (para. 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the therapeutic projections in Tanaka to be separated by the distance of 0.5 mm as taught by Ho in order to effectively apply pressure to the acupoints of the ear, wherein the acupoints are used to remove inflammation, repair body tissues, activate mechanisms, improve immunity, and prevent from diseases (para. 0004).
Regarding claims 14, Tanaka discloses all of the limitations set forth above in claim 1, including radially inward facing curved surface having therapeutic projections 4 extending radially inwardly from the radially inward facing curved surface (see Figs. 1, 5, and 7). Tanaka further discloses wherein a width of the radially inward facing curved surface provides spacing for a first row of therapeutic projections and a second row of therapeutic projections separated from the first row of therapeutic projections (Figs. 1, 5, and 7). However, Tanaka fails to disclose wherein the second row of therapeutic projections are separated from the first row of therapeutic projections by a distance of 2.0 mm.
Ho teaches a device for providing therapeutic pressure to an ear (para. 0004) comprising a plurality of therapeutic projections (needles (20)) (Fig. 1); wherein each projection is separated from each other by a distance less than 1.75 mm (para. 0004) for the purpose of applying pressure to the ear acupoints (para. 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the therapeutic projections of Tanaka to fit within the claimed ranges, particularly since Ho teaches that the distance between projections can be less than 1.75 mm which is 0.25 mm away from the claimed distance. Therefore, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 4Ô9 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Tanaka would not operate differently with the claimed distance and since the device is structurally analogous to the device in the instant application and therapeutic projections of Tanaka perform the same function as the instant application. Further, applicant places no criticality on the range claimed, indicating simply that the distance is between “about” 0.75 mm to “about” 2.0 mm (para. 0048 of the specification from instant application).
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Thursday 7:30am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771